DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 6 is objected to because of the following informalities: The term “an” on line 2 should be replaced with the term “the” because the feature of “an outer surface of the body portion” has already been introduced in claim 1. Appropriate correction is required.
Claim 8 is objected to because of the following informalities: The term “groove” has been misspelled on line 3 as “grove”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakashima (PG PUB 2003/0163095).
Re claim 1, Nakashima discloses a guider 4+5a (Fig 15; it is noted that all reference characters cited below refer to Fig 15 unless otherwise noted) for separating a tube (it is noted that the italicized text constitutes a functional limitation and, thus, “a tube” is not a part of the claimed invention; since Fig 13-14 show that needle 1 and sheath 3 are held in rotational alignment with the guider 4+5a, this limitation is met), the guider comprising: a cylindrical body portion 4 which includes a through space (within which needle 1 and sheath 3 resides in Fig 14) including two ends (one end being to the left in Fig 15 and another end being to the right in Fig 15), the through space being opened at the two ends (as seen in Fig 13) and being formed to enable a tube to penetrate through the body portion (it is noted that the italicized text constitutes a functional limitation and, thus, “a tube” is not a part of the claimed invention; in view of Fig 13,14, this limitation is met)); and at least one wing portion 5a which is connected to an outer surface of the body portion (as seen in Fig 15) and transmits rotational force to the body portion (although not explicitly disclosed, one of ordinary skill in the art would recognize that since the wing portion 5a is attached directed to the body portion 4, this wing portion would transmit rotational force to the body portion when rotated itself), wherein the body portion further includes a fixing groove 4b which is configured to be fastened to a protrusion that protrudes from a coupling portion of the tube (it is noted that the italicized text constitutes a functional limitation and, therefore, “a protrusion”, “a coupling portion” and “the tube” are not a part of the claimed invention; this limitation is met in view of Fig 13 that shows the groove 4b capable of receiving a protrusion (like 5b, mislabeled as 5a in Fig 13) of tube (like 3)), and wherein the fixing groove is formed to be partially open at one side of the body portion (as seen in Fig 15, the fixing groove 4b is open at the right side of the body portion but not at the left side of the body portion).
Re claim 7, Nakashima discloses that the guider is manufactured by using at least one of metal and synthetic resin (Para 50 discloses that the wing 5a is formed of synthetic resin; therefore is manufactured “by using” the resin).

Claims 1, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogel (US Pat 5,169,391).
Re claim 1, Vogel discloses a guider 18+22 (Fig 1; it is noted that all reference characters cited below refer to Fig 1 unless otherwise noted) for separating a tube (it is noted that the italicized text constitutes a functional limitation and, thus, “a tube” is not a part of the claimed invention; this limitation is met in view of Col 3, Line 64 – Col 4, Lines 2 that teaches that the guider mates with a needle such that the needle and guider are not rotational relative to one another; one of ordinary skill in the art would recognize that this relationship would allow for the guider to separate a tube (like 12+16) from another component that it is rotationally connected to or to withdraw the tube (like 12+16) in a proximal direction from another component at its distal end), the guider comprising: a cylindrical body portion 22 which includes a through space (within which needle 12 and hub 16 reside in Fig 1,2) including two ends (one end being to the left in Fig 1,2 and another end being to the right in Fig 1,2), the through space being opened at the two ends (as seen in Fig 2) and being formed to enable a tube to penetrate through the body portion (it is noted that the italicized text constitutes a functional limitation and, thus, “a tube” is not a part of the claimed invention; in view of Fig 1,2, this limitation is met); and at least one wing portion 24,26 (which are components of the handle 18, as set forth in Col 3, Lines 34-35) which is connected to an outer surface of the body portion (as seen in Fig 1) and transmits rotational force to the body portion (although not explicitly disclosed, one of ordinary skill in the art would recognize that since the wing portions 24,26 are attached to the body portion 22, this wing portions would transmit rotational force to the body portion when rotated itself), wherein the body portion further includes a fixing groove 36 (“recess”, Col 3, Line 64 – Col 4, Line 2) which is configured to be fastened to a protrusion that protrudes from a coupling portion of the tube (it is noted that the italicized text constitutes a functional limitation and, therefore, “a protrusion”, “a coupling portion” and “the tube” are not a part of the claimed invention; this limitation is met in view of Fig 1 and Col 3, Line 64 – Col 4, Line 2), and wherein the fixing groove is formed to be partially open at one side of the body portion (as seen in Fig 2, the fixing groove 36 is open at the right side of the body portion but not at the left side of the body portion).
Re claim 7, the claimed phase “manufactured by using at least one of metal and synthetic resin” is being treated as a product-by-process limitation. As per MPEP 2113, “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” Even though Vogel is silent as to the process used to manufacture the guider (i.e. whether or not any of the machines or tools used to manufacture the guider comprised metal or synthetic resin), it appears that Vogel’s product would be the same or similar as that claimed. Accordingly, Vogel anticipates claim 7. 
Re claim 8, Vogel discloses that the at least one wing portion comprises at least two wing portions 24,26 mounted on opposite sides of the cylindrical body portion (as seen in Fig 1), and the fixing groove is between the wing portions (as seen in Fig 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hyman et al. (PG PUB 2014/016315) in view of Vogel (US Pat 5,169,391).
Re claim 1, Hyman discloses a HawHklfjdklfjdlkfguider 260 (Fig 9; it is noted that all reference characters cited below refer to Fig 9 unless otherwise noted) for separating a tube (it is noted that the italicized text constitutes a functional limitation and, thus, “a tube” is not a part of the claimed invention; since Para 91 discloses that an “inserted device” is intended to be held within the guider 260, this limitation is met), the guider comprising: a cylindrical body portion 262 which includes a through space 264 including two ends (one end facing left and extending out of the page in Fig 9 and another end facing right and extending into the page in Fig 9), the through space being opened at the two ends (Para 91) and being formed to enable a tube to penetrate through the body portion (it is noted that the italicized text constitutes a functional limitation and, thus, “a tube” is not a part of the claimed invention; since Para 91 discloses an “inserted device” penetrating through the through space, this limitation is met); and at least one wing portion 266 connected to an outer surface of the body portion (as seen in Fig 9) and transmits rotational force to the body portion (although not explicitly disclosed, one of ordinary skill in the art would recognize that since the wing portion 266 is attached directed to the body portion 262, this wing portion would transmit rotational force to the body portion when rotated itself). Hyman does not disclose that the body portion further includes a fixing groove which is configured to be fastened to a protrusion that protrudes from a coupling portion of the tube, and wherein the fixing groove is formed to be partially open at one side of the body portion. 
Vogel, however, teaches a guider 18+22 (Fig 1; it is noted that all reference characters cited below refer to Fig 1 unless otherwise noted) comprising a cylindrical body portion 22 (comparable to 262 of Hyman) with a through space (within which needle 12 and hub 16 reside in Fig 1,2; comparable to 264 of Hyman) opened at two ends (as seen in Fig 2), at least one wing portion 24,26 (which are components of the handle 18, as set forth in Col 3, Lines 34-35) connected to an outer surface of the body portion (as seen in Fig 1), and a fixing groove 36 (“recess”, Col 3, Line 64 – Col 4, Line 2) which is configured to be fastened to a protrusion that protrudes from a coupling portion of the tube (it is noted that the italicized text constitutes a functional limitation and, therefore, “a protrusion”, “a coupling portion” and “the tube” are not a part of the claimed invention; this limitation is met in view of Fig 1 and Col 3, Line 64 – Col 4, Line 2), and wherein the fixing groove is formed to be partially open at one side of the body portion (as seen in Fig 2, the fixing groove 36 is open at the right side of the body portion but not at the left side of the body portion); Vogel teaches that providing a fixing groove prevents rotation between the guider and the tube (Col 3, Line 65 – Col 4, Line 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hyman to include a fixing groove, as taught by Vogel, for the purpose of preventing rotation of the between the guider and the tube (Col 3, Line 65 – Col 4, Line 2). 
Specifically, since Vogel teaches the wing portions extending from a bottom of the body portion and the fixing groove being formed in a top of the body portion (as seen in Fig 1), one of ordinary skill would have modified Hyman to also include the fixing groove in a top of the body portion since the wing portions also extend from a bottom of the body portion (as seen in Fig 9). 
Re claim 2, Hyman discloses that the body portion further includes an insertion groove 270 (seen in Fig 9 but not labeled; described in Para 91 and labeled in  annotated Fig A below) configured to allow a tube to be inserted therein (Para 91), and the insertion groove is formed to be entirely open from an upper side of the body portion (to the right in Fig 9; labeled in Fig A below) to a lower side of the body portion (to the left in Fig 9; labeled in Fig A below) at one side of the body portion (the bottom side facing downward in Fig 9) (it is noted that Para 91 discloses that the slot 270 can be “narrow or close in unstressed configuration such that the channel 264 substantially encloses an entire circumference” or “in other embodiments, the slot 270 can be wider […] so that the channel 264 is configured to encircle only a portion of the inserted device”).

    PNG
    media_image1.png
    453
    651
    media_image1.png
    Greyscale

Re claim 4, Hyman discloses that a hole 268 (Para 91) having a predetermined size is formed in a part of the at least one wing portion (as seen in Fig 9).  
 Re claim 6, Hyman discloses that the at least one wing portion protrudes from the outer surface of the body portion to have a predetermined length (as seen in Fig 9) so as to allow a user to hold and rotate the at least one wing portion (based on its structure seen in Fig 9, one of ordinary skill in the art would recognize that the wing portion 266 is capable of being held and rotated by a user), and the at least one wing portion 12PCT App. Num.: PCT/KR2017/009243PCR Ref.: PX170031USis curved from an upper side of the body portion (labeled in annotated Fig A above) to a lower side of the body portion (labeled in annotated Fig A above) (as seen in Fig 9).
Re claim 7, the claimed phase “manufactured by using at least one of metal and synthetic resin” is being treated as a product-by-process limitation. As per MPEP 2113, “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” Even though Hyman/Vogel is silent as to the process used to manufacture the guider (i.e. whether or not any of the machines or tools used to manufacture the guider comprised metal or synthetic resin), it appears that Hyman/Vogel’s product would be the same or similar as that claimed. Accordingly, Hyman/Vogel anticipates claim 7. 
Re claim 8, Hyman discloses that the at least one wing portion comprises at least two wing portions mounted on opposite sides of the cylindrical body portion (as seen in Fig 9). Hyman as modified by Vogel in the rejection of claim 1 above incorporates a fixing groove into the top side of the body portion since this is where Vogel teaches the fixing groove to be (see the rejection of claim 1 above); therefore, Hyman/Vogel discloses that the fixing grove is between the wing portions (as explained in the rejection of claim 1 above). 

Response to Arguments
Applicant’s arguments filed 8/12/2022 have been fully considered. 
The arguments directed to the Hyman reference are moot in view of the amendments to claim 1 and the present Detailed Action that does not reject amended claim 1 under 35 USC 102 by Hyman; rather, claims 1, 2, 4 and 6-8 are rejected under 35 USC 103 by Hyman with the newly-cited Vogel reference teaching the amended subject matter. 
The argument directed to the Nakashima reference is not persuasive. Regarding Applicant’s argument that element 4b does not read on the claimed “fixing groove” of claim 1 because it “is merely used to receive a wing portion therein”, the Examiner respectfully disagrees. Applicant has not provided argument or evidence as to how element 4b and its ability to “receive a wing portion therein” does not read on a “fixing groove” that is “configured to be fastened to a protrusion that protrudes from a coupling portion of the tube” and is “formed to be partially open at one side of the body portion”. Rather, (1) element 4b is referred to as a “slit” and one of ordinary skill in the art would recognize that a “slit” is a “groove”, (2) it receives a protrusion 5b of a coupling portion 3 of a tube 1+2+3 therein and one of ordinary skill in the art would recognize that being configured to receive a protrusion therein means that it is “configured to be fastened to a protrusion that protrudes from a coupling portion of the tube”, and (3) element 4b is formed in a top surface of the body portion and open only to the right side and not the left side in Fig 5 and one of ordinary skill in the art would recognize that this means it is “partially open at one side of the body portion”. Therefore, this argument is not persuasive.
The Examiner notes that the Nakashima reference no longer appears to be the closest prior art of record since the newly-cited Vogel reference fully discloses more subject matter than the Nakashima reference. However, claim 1 is still being rejected by Nakashima since the amendment to claim 1 incorporates subject matter previously found in now-cancelled claim 3, which was previously rejected by Nakashima. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PG PUB 2003/0163095 to Nakashima, PG PUB 2007/0239118 to Ono et al., PG PUB 2010/0179483 to Wright et al., PG PUB 2011/0264050) to Henry et al., PG PUB 2017/0120016 to Burkholz et al., and PG PUB 2019/0030312 to Davis et al. each disclose devices substantially similar to at least that of the independent claim.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783